         Case 1:19-cv-01775-RC Document 15-1 Filed 11/21/19 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 TAMARA BLANCHETTE, on behalf of
 herself and all others similarly situated,

                                Plaintiff,

                        v.                                       Case No. 19-cv-1775 (RC)

 ELISABETH DEVOS, in her official
 capacity as Secretary of Education, and
 UNITED STATES DEPARTMENT OF
 EDUCATION,

                                Defendants.



        PLAINTIFF’S [PROPOSED] SURREPLY IN OPPOSITION TO DEFENDANTS’
                           MOTION TO DISMISS
       Plaintiff Tamara Blanchette’s (“Plaintiff”) opposition [Dkt. 13] demonstrates that

Defendants Secretary of Education Elisabeth DeVos (“Secretary”) and United States Department

of Education (“Department”) (collectively, “Defendants”) unlawfully certified her debt as legally

enforceable, despite evidence in their possession that she was the victim of fraud while enrolled

as a student at the Minnesota School of Business (“MSB”). In their reply, Defendants raise new

matters that warrant a brief response. First, Defendants claim—in direct contradiction to what

they told Congress—that there is no pending group borrower defense claim on behalf of students

who attended MSB and Globe University (“Globe”), MSB’s sister school. Second, Defendants

cite cases not relied upon in their opening brief as support for their argument that notice under

the Debt Collection Improvement Act (“DCIA”) complies with the Constitution’s Due Process

Clause. Neither argument defeats Plaintiff’s claims.




                                                 1
         Case 1:19-cv-01775-RC Document 15-1 Filed 11/21/19 Page 2 of 6




       1. Despite Defendants’ contention to the contrary, the Department has a pending
          group borrower defense claim on behalf of MSB and Globe students.

       In her opposition brief and accompanying request for judicial notice [Dkt. 12], Plaintiff

introduced evidence that Defendants have a pending group borrower defense claim on behalf of

MSB and Globe students. Defendants should have considered this claim prior to certifying

Plaintiff’s debt as legally enforceable. Instead, Defendants call into question both the claim’s

existence and their legal obligation to consider it.

       As an initial matter, Defendants contest whether the attachment to a letter from a group of

United States senators to Secretary DeVos—seeking information about “the status of each

borrower defense group application submitted by State attorneys general”—came “from” the

Department. See Defs.’ Reply at 3. But the letter itself makes clear that the Department

submitted this attachment in response to “Questions for the Record” that followed a hearing

before the Senate Appropriations Subcommittee on Labor, Health and Human Services,

Education, and Related Agencies on the Department’s Fiscal Year 2020 budget request. See Pl.’s

Request for Judicial Notice, Ex. A at 1 n.2. Defendants cannot possibly be suggesting that the

Department has no ownership over its responses to official Congressional inquiries.

       In addition, Defendants argue that the “currently operative borrower defense

regulation”—i.e., the 2016 Borrower Defense Rule—“makes clear” that only the Secretary may

initiate a group borrower defense claim. Defs.’ Reply at 3. But that regulation was not in effect

when the Minnesota Attorney General communicated with the Department about the fraud

perpetrated on MSB and Globe students. Compare Pl.’s Request for Judicial Notice, Ex. A at *5

(noting that this communication took place on June 6, 2016) with U.S. Dep’t of Educ., Final

Rule, 81 Fed. Reg. 75,926, 75,926 (Nov. 1, 2016) (stating that the 2016 Borrower Defense Rule

became “effective July 1, 2017”). In fact, the borrower defense regulation that was operative at



                                                  2
         Case 1:19-cv-01775-RC Document 15-1 Filed 11/21/19 Page 3 of 6




the time—the 1995 Borrower Defense Rule—does not specify how the Department should

handle group claims. See 34 C.F.R. § 685.206(c) (effective July 1, 1995). As a matter of practice,

however, the Department has allowed state attorneys general to submit borrower defense claims

on behalf of groups of students, approving some of those claims. See, e.g., U.S. Dep’t of Educ.,

American Career Institute Borrowers to Receive Automatic Group Relief for Federal Student

Loans (Jan. 13, 2017), https://www.ed.gov/news/press-releases/american-career-institute-

borrowers-receive-automatic-group-relief-federal-student-loans. Defendants cannot ignore a

group claim submitted prior to the 2016 Borrower Defense Rule’s effective date and Secretary

Devos’s tenure.

        Finally, Defendants assert that, even “[a]ssuming . . . that Attorney General Swanson’s

submission constitutes a ‘currently pending’ group borrower defense claim, the Department is

under no obligation to consider it.” Defs.’ Reply at 4 n.1. A federal court explicitly held

otherwise. See Williams v. Devos, 2018 WL 5281741, at *14 (D. Mass. 2018) (“[T]he Secretary

“acted arbitrarily and capriciously by (1) ignoring or refusing to consider the [group borrower

defense claim] prior to certifying the plaintiffs’ loans for tax refund offsets; (2) failing to

determine whether [the plaintiffs] . . . had established valid borrower defenses as defined in [the

Department’s] regulations; and (3) failing to issue a reasoned decision on either of these

points.”). As the Department itself admits, “its own regulations” now obligate the Department

“to cease collection activity on Plaintiff’s loans.” See Defs.’ Reply at 4.

        Defendants’ failure to consider the group borrower defense claim, along with other

evidence that Plaintiff had been defrauded, establishes that their certification of the legal

enforceability of Plaintiff’s debt was arbitrary and capricious. At a minimum, the parties’ dispute




                                                   3
           Case 1:19-cv-01775-RC Document 15-1 Filed 11/21/19 Page 4 of 6




over this group claim, along with the absence of the administrative record, mean that it would be

premature to decide the motion to dismiss in Defendants’ favor.

         2. Plaintiff’s due process challenge to the content of the notice she received is not
            foreclosed by Defendants’ non-binding authority.

         In an attempt to defeat Plaintiff’s due process claim, Defendants rely, for the first time,

on Games v. Cavazo, 737 F. Supp. 1368 (D. Del. 1990).1 In Games, the plaintiff challenged, as

relevant here, the defendants’ failure to provide a list of possible defenses in their notice of

proposed tax refund offset. Id. at 1374. “At the outset,” the Court held that the plaintiff lacked

standing to challenge the constitutional sufficiency of the notice. Id. at 1375. Assuming the

plaintiff had standing, the Court proceeded to consider the plaintiff’s list of possible defenses. Id.

at 1376 n.3 (listing defenses such as deferment, statute of limitations, bankruptcy discharge,

“failure of the educational institution to provide the educational or training program sought,”

failure of the lending institution to attempt to collect a debt as required by regulations, and

failure to properly assign the obligation to the Department). The Court found that these defenses

“boil down to the single defense listed in the [notice]: namely, that the debt is not past-due,

legally enforceable debt.” Id. at 1376. As a result, the Court held that a “non-exhaustive list of

defenses” was not constitutionally required. Id.

         Importantly, the Games plaintiff did not propose the inclusion of borrower defense to

repayment. Nor could he have. At the time of the Court’s decision, the Holder Rule—which


1
          Defendants also cite two additional cases, but neither are persuasive. See Toney v. Burris, 881 F.2d 450,
453–54 (7th Cir. 1989) (per curiam) (addressing a § 1983 challenge to the Illinois statutory and regulatory scheme
for seizing a state loan borrower’s wages and holding that, given that a state agency already provides debtors with
notice and a pre-deprivation hearing, due process requires no additional procedures for the state comptroller, who
effectuates the offset); McClelland v. Massinga, 600 F. Supp. 558, 565–66 (D. Md. 1984) (addressing a § 1983
challenge to Maryland’s tax refund offset system for unpaid child support and holding that due process “does not
require the state to anticipate and list all possible defenses” to child support arrearages, given “the factual nature” of
those disputes) (emphasis added). Plaintiff has not asked this Court to require Defendants to list all possible
defenses to the collection of defaulted student loan debt. Instead, she seeks the permanent addition of one particular
defense: borrower defense to repayment.


                                                            4
         Case 1:19-cv-01775-RC Document 15-1 Filed 11/21/19 Page 5 of 6




ensures that consumers are not forced to repay loans to a financer following a seller’s

misconduct, see Fed. Trade Comm’n, Final Rule, 40 Fed. Reg. 53,506, 53,509 (Nov. 18, 1975)

(codified at 16 C.F.R. Pt. 433)—was not yet adopted as part of the Federal Family Education

Loan (“FFEL”) Program’s or the William D. Ford Federal Direct Loan (“Direct”) Program’s

promissory notes. See, e.g., the 2016 Borrower Defense Rule, 81 Fed. Reg. at 75,398 n.6. It also

had not yet been codified in regulations. See 34 C.F.R. §§ 682.209(g), 685.206(c). For that

reason, the Court’s analysis did not and could not have included a discussion of “the likelihood

that the debtor would be aware” of this type of defense. Games, 737 F. Supp. at 1376. If it had,

the Court may have agreed that borrower defense is “more like the exemptions . . . in Finberg . . .

and should thus be listed in the [notice].” Id.

       Since that time, Defendants have acknowledged the importance of including a list of

possible defenses in their notice of proposed offset, including some of those proposed in Games.

Plaintiff Blanchette’s notice included four main objections, which in turn elaborated upon

possible reasons a borrower’s loan might not be collectable. See Pl.’s Opp. at 21–22 (listing

objections such as bankruptcy discharge, loan cancellation due to qualifying service, closed

school discharge, death, total and permanent disability, and false certification discharge).

Notably absent from this list, however, was borrower defense to repayment, a major avenue for

challenging tax refund offsets. The exclusion of this defense from a list that already includes

most other major defenses is arguably more prone to confusing borrowers than if no list were

provided at all. Perhaps to correct this omission, Defendants’ notice now includes a specific

reference to borrower defense to repayment. See id. at 26 (citing Def.’s Status Report [Dkt. 101]

at 2, Williams, 2018 WL 5281741 (D. Mass. Dec. 20, 2018)). But that fact does nothing to

remedy the procedural due process violation in Plaintiff’s case.




                                                  5
        Case 1:19-cv-01775-RC Document 15-1 Filed 11/21/19 Page 6 of 6




                                      CONCLUSION

      For the reasons stated herein, the Court should deny Defendants’ motion to dismiss.


                                           Respectfully Submitted,

                                           /s/ Robyn K. Bitner

                                           ROBYN K. BITNER
                                           D.C. Bar No. 1617036

                                           ALEXANDER S. ELSON
                                           D.C. Bar No. 1602459

                                           ERIC ROTHSCHILD
                                           D.C. Bar No. 1048877

                                           National Student Legal Defense Network
                                           1015 15th Street N.W., Suite 600
                                           Washington, D.C. 20005
                                           robyn@defendstudents.org
                                           alex@defendstudents.org
                                           eric@defendstudents.org
                                           (202) 734-7495

                                           Counsel for Plaintiff Tamara Blanchette

Dated: November 21, 2019




                                              6
